Exhibit 10.2

 

SAREPTA THERAPEUTICS, INC.

AMENDED AND RESTATED 2013 EMPLOYEE STOCK PURCHASE PLAN

(as Amended and Restated on June 27, 2016)

Sarepta Therapeutics, Inc., a Delaware corporation (the “Company”), hereby
adopts the Sarepta Therapeutics, Inc. Amended and Restated 2013 Employee Stock
Purchase Plan (the “Plan”), effective as of the Effective Date (as defined
herein).

1. Purpose. The purposes of the Plan are as follows:

(a). To encourage eligible employees of the Company and its Designated
Subsidiaries (as defined below) to acquire stock ownership interests in the
Company pursuant to a plan which is intended to qualify as an “employee stock
purchase plan” within the meaning of Section 423(b) of the Internal Revenue Code
of 1986, as amended.

(b). To help eligible employees provide for their future financial security and
to encourage such employees to remain in the employment of the Company and its
Designated Subsidiaries.

2. Definitions.

(a). “Administrator” shall mean the administrator of the Plan, as determined
pursuant to Section 14 hereof.

(b). “Adoption Date” shall mean June 27, 2016, which is the effective date
adopted by the Board, subject to its approval by stockholders of the Company in
accordance with the Company’s bylaws, articles of incorporation and applicable
state law within twelve months of the date the Plan is adopted by the Board.

(c). “Board” shall mean the Board of Directors of the Company.

(d). “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e). “Committee” shall mean the committee appointed to administer the Plan
pursuant to Section 14 hereof.

(f). “Common Stock” shall mean the common stock of the Company. “Common Stock”
shall also include (i) the common stock of the surviving corporation in any
consolidation, merger or reincorporation effected exclusively to change the
domicile of the Company and (ii) such other securities of the Company that may
be substituted for Common Stock pursuant to Section 17 hereof.

(g). “Company” shall mean Sarepta Therapeutics, Inc., a Delaware corporation, or
any successor corporation (including, without limitation, the surviving
corporation in any consolidation, merger or reincorporation effected exclusively
to change the domicile of the Company).

(h). “Compensation” shall mean all base regular earnings and overtime pay,
exclusive of commissions, incentive compensation, incentive payments, bonuses,
expense reimbursements, fringe benefits and other compensation.

(i). “Designated Subsidiary” shall mean any Subsidiary which has been designated
by the Administrator from time to time in its sole discretion as eligible to
participate in the Plan. The Administrator may designate, or terminate the
designation of, a subsidiary as a Designated Subsidiary without the approval of
the stockholders of the Company.

(j). “Eligible Employee” shall mean an Employee of the Company or a Designated
Subsidiary: (i) who does not, immediately after the option is granted, own stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company, a Parent or a Subsidiary (as determined
under Section 423(b)(3) of the Code); (ii) whose customary employment is for at
least twenty (20) hours per week;

 

1



--------------------------------------------------------------------------------

and (iii) whose customary employment is for more than five (5) months in any
calendar year. For purposes of clause (i), the rules of Section 424(d) of the
Code with regard to the attribution of stock ownership shall apply in
determining the stock ownership of an individual, and stock which an employee
may purchase under outstanding options shall be treated as stock owned by the
employee. For purposes of the Plan, the employment relationship shall be treated
as continuing intact while the individual is on sick leave or other leave of
absence approved by the Company or Designated Subsidiary for so long as such
leave meets the requirements of Treasury Regulation Section 1.421-7(h)(2). Where
the period of leave exceeds three months and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the first day after the
three-month anniversary of the date such leave began.

(k). “Employee” shall mean any person who renders services to the Company or a
Subsidiary in the status of an employee within the meaning of Code
Section 3401(c). “Employee” shall not include any director of the Company or a
Subsidiary who does not render services to the Company or a Subsidiary in the
status of an employee within the meaning of Code Section 3401(c).

(l). “Enrollment Date” shall mean the first Trading Day of each Offering Period.

(m). “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

(i). If the Common Stock is listed on any established stock exchange, its Fair
Market Value shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system for such
date, or if no bids or sales were reported for such date, then the closing sales
price (or the closing bid, if no sales were reported) on the trading date
immediately prior to such date during which a bid or sale occurred, in each
case, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;

(ii). If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on such date, or if no
closing bid and asked prices were reported for such date, the date immediately
prior to such date during which closing bid and asked prices were quoted for the
Common Stock, in each case, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

(iii). In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

(n). “Offering Period” shall mean subject to Section 22, a period of
approximately twenty-four (24) months that commences on the first Trading Day in
March or the first Trading Day in September of each year and that terminates
approximately twenty-four (24) months later on the last Trading Day in February
or August, as applicable.

(o). “Parent” means any corporation, other than the Company, in an unbroken
chain of corporations ending with the Company if, at the time of the
determination, each of the corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

(p). “Plan” shall mean this Sarepta Therapeutics, Inc. 2013 Employee Stock
Purchase Plan, as amended and restated on June 27, 2016.

(q). “Participant” shall mean an Eligible Employee who has satisfied the
requirements of Section 5.

(r). “Purchase Date” except as provided in Section 17, shall mean the last
Trading Day of each Purchase Period.

(s). “Purchase Periods” shall mean consecutive periods of approximately six (6)
months (each, a “Purchase Period”) that commence on the first Trading Day in
March or September and end approximately six (6) months later on the last
Trading Day in August or February, as applicable, each year during an Offering
Period.

 

2



--------------------------------------------------------------------------------

(t). “Purchase Price” shall mean 85% of the Fair Market Value of a share of
Common Stock on the Enrollment Date or on the Purchase Date, whichever is
lower; provided, however, that the Purchase Price may be adjusted by the
Administrator pursuant to Section 17 hereof; provided, further, that the
Purchase Price shall not be less than the par value of a share of Common Stock.

(u). “Subsidiary” shall mean any corporation, other than the Company, in an
unbroken chain of corporations beginning with the Company if, at the time of the
determination, each of the corporations other than the last corporation in an
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

(v). “Trading Day” shall mean a day on which national stock exchanges are open
for trading.

3. Eligibility.

(a). Any Eligible Employee who shall be employed by the Company or a Designated
Subsidiary on a given Enrollment Date for an Offering Period shall be eligible
to participate in the Plan and in such Offering Period, subject to the
requirements of Section 5 hereof and the limitations imposed by Section 423(b)
of the Code. An Eligible Employee may participate in only one Offering Period at
any time.

(b). Each employee who, during the course of an Offering Period, first becomes
an Eligible Employee subsequent to the Enrollment Date of such Offering Period
will be eligible to participate in the first Offering Period that begins
following the date on which such person became an Eligible Employee, subject to
the requirements of Section 5 hereof and the limitations imposed by
Section 423(b) of the Code.

(c). No Eligible Employee shall be granted an option under the Plan that would
permit the Eligible Employee’s right to purchase stock under the Plan and under
all other employee stock purchase plans of the Company, any Parent or any
Subsidiary, to accrue at a rate that exceeds $25,000 in fair market value of
such stock (determined at the time the option is granted) for each calendar year
in which any option granted to such Eligible Employee is outstanding at any
time. For purposes of the limitation imposed by this subsection, the right to
purchase stock under an option accrues when the option (or any portion thereof)
first becomes exercisable during the calendar year, the right to purchase stock
under an option accrues at the rate provided in the option, but in no case may
such rate exceed $25,000 of fair market value of such stock (determined at the
time such option is granted) for any one calendar year, and a right to purchase
stock which has accrued under one option may not be carried over to any option.
This limitation shall be applied in accordance with Section 423(b)(8) of the
Code and the Treasury Regulations thereunder.

4. Offering Periods.

Subject to Section 22 hereof, the Plan shall be implemented by consecutive,
overlapping Offering Periods, each of which will include four (4) consecutive,
non-overlapping, six (6)-month Purchase Periods, which shall continue until the
Plan expires or is terminated in accordance with Section 22 hereof. The
Administrator shall have the power to change the duration of Offering Periods
and Purchase Periods (including the commencement dates thereof) with respect to
future offerings without stockholder approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected by such change. In no event may an Offering Period exceed
twenty-seven (27) months in duration.

5. Participation.

(a). An Eligible Employee may become a Participant in the Plan by completing a
subscription agreement authorizing payroll deductions in a form acceptable to
the Administrator and filing it with the Company’s payroll office no later than
fifteen (15) days (or such shorter or longer period as may be determined by the
Administrator, in its sole discretion) prior to the applicable Enrollment Date;
provided, however, that if an employee’s employment with the Company commences
on the Enrollment Date of an Offering Period and on such date the employee is an
Eligible Employee, such Eligible Employee may become a Participant in the Plan
and in such Offering Period by completing the subscription agreement and filing
it with the Company’s payroll office by the time specified by the Administrator.

 

3



--------------------------------------------------------------------------------

(b). A Participant’s proper completion and timely submission of a subscription
agreement will enroll such Participant in the Plan for the applicable Offering
Period, each successive Purchase Period within such Offering Period and
subsequent Offering Periods (and corresponding Purchase Periods) on the terms
contained therein and in the Plan until the Participant either submits a new
subscription agreement in accordance with Section 5(a) hereof, withdraws from
participation under the Plan as provided in Section 10 hereof or otherwise
becomes ineligible to participate in the Plan.

(c). Except as provided in subsection (a) hereof, with respect to each Offering
Period, payroll deductions for a Participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the Participant as provided in Section 10 hereof or otherwise terminated
pursuant to the provisions of the Plan.

(d). The subscription agreement(s) used in connection with the Plan shall be in
a form prescribed by the Administrator, and the Administrator may, in its sole
discretion, determine whether such agreement shall be submitted in written or
electronic form.

(e). During a leave of absence approved by the Company or a Subsidiary and
meeting the requirements of Treasury Regulation Section 1.421-1(h)(2), a
Participant may continue to participate in the Plan to the extent the
Participant’s employment is considered to continue pursuant to Treasury
Regulation Section 1.421-1(h)(2). On the first day that (i) a Participant’s
unapproved leave of absence begins, (ii) a period of leave that fails to meet
the requirements of Treasury Regulation Section 1.421-1(h)(2), or (iii) the
Participant ceases to be considered an employee pursuant to Treasury Regulation
Section 1.421-1(h)(2), the Participant’s participation in the Plan will
automatically terminate, the Participant’s payroll deductions under the Plan
will automatically cease, and the Company will pay to such Participant the
payroll deductions previously credited to such Participant’s account for the
applicable Purchase Period (without interest), as soon as administratively
practicable after the termination of such Participant’s participation in the
Plan.

6. Payroll Deductions.

(a). A Participant shall specify in his or her subscription agreement the
percentage, in whole percentages from one percent (1%) to fifteen percent
(15%), of the Participant’s Compensation that he or she authorizes the Company
to deduct from the Participant’s Compensation on each pay day during the
applicable Offering Period, it being understood that a Participant may not
enroll in an Offering Period with a payroll deduction rate of zero percent (0%).

(b). A Participant’s payroll deductions shall be credited to a book-entry
account in the name of the Participant maintained by the Company under the Plan
and shall be withheld in whole percentages only. A Participant may not
contribute any additional amounts to such account.

(c). Subject to a Participant’s ability to terminate his or her Participation in
the Plan pursuant to Section 10 hereof, a Participant may increase or decrease
(including to zero percent (0%)) the rate of his or her payroll deductions only
once during a Purchase Period by completing and submitting to the Company’s
payroll department a new subscription agreement authorizing a change in the
Participant’s payroll deduction rate. Such change in a Participant’s payroll
deduction rate properly submitted pursuant to this Section 6 shall be effective
for the first full payroll period following five (5) business days after the
Company’s receipt of the new subscription agreement (or such shorter or longer
period as may be determined by the Administrator, in its sole discretion). Any
subsequent change to a Participant’s payroll deduction rate will be effective
only for the next Purchase Period. The Administrator may, in its discretion,
limit the number of payroll deduction rate changes during any Offering Period.

(d). Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c) hereof, the Administrator may
decrease a Participant’s payroll deduction rate to zero percent (0%) at any time
during a Purchase Period.

(e). At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the Participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the Participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Participant.

 

4



--------------------------------------------------------------------------------

7. Grant of Option.

On the Enrollment Date of each Offering Period, each Participant in such
Offering Period shall be granted an option to purchase on each Purchase Date
during such Offering Period, at the applicable Purchase Price, the maximum
number of whole shares of the Company’s Common Stock that may be purchased with
the payroll deductions previously credited to the Participant’s account during
the applicable Purchase Period within such Offering Period, determined by
dividing the amount of such accumulated payroll deductions by the applicable
Purchase Price; provided, however, that, subject to any adjustment pursuant to
Section 17 hereof, a Participant may not purchase more than one thousand six
hundred (1,600) shares of the Company’s Common Stock during any Offering Period
and may not purchase more than eight hundred (800) shares of the Company’s
Common Stock during any Purchase Period; and provided, further, that such
purchase shall be subject to the limitations set forth in Sections 3(c) and 13
hereof. The Administrator may, for future Offering Periods, increase or
decrease, in its absolute discretion, the maximum number of shares of the
Company’s Common Stock a Participant may purchase during each Purchase Period
and Offering Period. Exercise of the option shall occur as provided in Section 8
hereof, unless the Participant has withdrawn pursuant to Section 10 hereof or
otherwise becomes ineligible to participate in the Plan. The option shall expire
on the last day of the Offering Period.

8. Exercise of Option.

(a). Unless a Participant withdraws from the Plan as provided in Section 10
hereof or otherwise becomes ineligible to participate in the Plan, the
Participant’s option with respect to an Offering Period shall be exercised
automatically on the Purchase Date, and the maximum number of whole shares of
Common Stock that may be purchased pursuant to Section 7 hereof shall be
purchased for such Participant at the applicable Purchase Price with the
accumulated payroll deductions previously credited to the Participant’s account
during the applicable Purchase Period. No fractional shares shall be purchased;
any payroll deductions accumulated in a Participant’s account which are not
sufficient to purchase a whole share of Common Stock shall be retained in the
Participant’s account for the subsequent Purchase Period or Offering Period.
Except as provided in the previous sentence with respect to fractional shares,
payroll deductions previously credited to a Participant’s account during a
Purchase Period but not applied to the purchase of shares of Common Stock by
reason of the limitations set forth in Section 7 hereof or for any other reason
shall be returned to the Participant, without interest thereon, as soon as
administratively practicable after the applicable Purchase Date.

(b). If the Administrator determines that, on a given Purchase Date, the number
of shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for issuance
under the Plan on the Enrollment Date of the applicable Offering Period, or
(ii) the number of shares that will be available for issuance under the Plan on
such Purchase Date, the Administrator may in its sole discretion (x) provide
that the Company shall make a pro rata allocation of the shares of Common Stock
available for purchase on such Enrollment Date or Purchase Date, as applicable,
in as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all Participants exercising options to
purchase Common Stock on such Purchase Date, and continue all Offering Periods
then in effect, or (y) provide that the Company shall make a pro rata allocation
of the shares available for purchase on such Enrollment Date or Purchase Date,
as applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all Participants
exercising options to purchase Common Stock on such Purchase Date, and terminate
any or all Offering Periods then in effect pursuant to Section 18 hereof. The
Company may make a pro rata allocation of the shares of Common Stock available
on the Enrollment Date of any applicable Offering Period pursuant to the
preceding sentence, notwithstanding any authorization of additional shares for
issuance under the Plan by the Company’s stockholders subsequent to such
Enrollment Date. The balance of the amount of payroll deductions previously
credited to the account of each Participant which has not been applied to the
purchase of shares of Common Stock shall be returned to such Participant,
without interest thereon, as soon as reasonably practicable after the Purchase
Date.

 

5



--------------------------------------------------------------------------------

9. Deposit of Shares.

As promptly as practicable after each Purchase Date on which a purchase of
shares occurs, the Company may arrange for the deposit, into each Participant’s
account with any broker designated by the Company to administer this Plan, of
the number of shares of Common Stock purchased upon exercise of his or her
option.

10. Withdrawal.

(a). A Participant may withdraw all, but not less than all, of the payroll
deductions credited to his or her account and not yet used to purchase shares of
Common Stock under his or her option under the Plan at any time by giving
written notice to the Company in a form acceptable to the Administrator. Upon
the receipt by the Company of such withdrawal notice (i) all payroll deductions
previously credited to such Participant’s account during the applicable Purchase
Period shall be returned to such Participant (without interest) as soon as
reasonably practicable, (ii) such Participant’s option for the Offering Period
shall be automatically terminated, and (iii) no further payroll deductions shall
be made for such Offering Period. If a Participant withdraws from an Offering
Period pursuant to this section 10(a), payroll deductions will not automatically
resume at the beginning of the next Offering Period unless the Participant
properly completes and timely submits a new subscription agreement to
participate in such next Offering Period pursuant to the requirements of Section
5 hereof.

(b). A Participant’s withdrawal from an Offering Period shall not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Participant’s participation in an Offering
Period from which the Participant withdraws.

(c). A Participant who makes a hardship withdrawal from a 401(k) Plan (i) will
be deemed to have reduced his or her payroll deduction rate to zero percent (0%)
as of the date of such hardship withdrawal and payroll deductions previously
credited to such Participant’s account as of such date during the applicable
Purchase Period will be returned to the Participant, without interest, as soon
as administratively practicable thereafter, and (ii) will not be permitted to
participate in Offering Periods commencing after the date of his or her hardship
withdrawal until the first Offering Period that begins at least six (6) months
after the date of his or her hardship withdrawal.

11. Termination of Employment.

Upon a Participant’s ceasing to be an Eligible Employee for any reason during an
Offering Period, his or her participation in the Plan shall terminate and
payroll deductions previously credited to such Participant’s account during the
applicable Purchase Period as of such date shall be returned to such Participant
(or his or her designated beneficiary or legal representative, as applicable),
without interest, as soon as reasonably practicable, and the Participant will
have no further rights under this Plan.

12. Interest.

No interest shall accrue on the payroll deductions of a Participant in the Plan.

13. Shares Subject to Plan.

(a). Subject to adjustment upon changes in capitalization of the Company as
provided in Section 17 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be six
hundred thousand (600,000) shares.

(b). If any option granted under the Plan shall for any reason terminate without
having been exercised, the shares of Common Stock not purchased under such
option shall again become available for issuance under the Plan. The shares of
Common Stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.

(c). With respect to shares of Common Stock subject to an option granted under
the Plan, a Participant shall not be deemed to be a stockholder of the Company,
and the Participant shall not have any of the rights or privileges of a
stockholder, until such shares have been issued to the Participant following
exercise of the

 

6



--------------------------------------------------------------------------------

Participant’s option. No adjustments shall be made for dividends (ordinary or
extraordinary, whether in cash securities, or other property) or distribution or
other rights for which the record date occurs prior to the date of such
issuance, except as otherwise expressly provided herein.

14. Administration.

(a). The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee as set forth below. The Board may
delegate administration of the Plan to a Committee comprised of two or more
members of the Board, each of whom is a “non-employee director” within the
meaning of Rule 16b-3 which has been adopted by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, and which is
otherwise constituted to comply with applicable law, and the term “Committee”
shall apply to any persons to whom such authority has been delegated, provided
that any action taken by the Committee shall be valid and effective, whether or
not members of the Committee at the time of such action are later determined not
to have satisfied the requirements for membership set forth in this
Section 14(a) or otherwise provided in the charter of the Committee. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise, subject, however,
to such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. The governance of the Committee shall be
subject to the charter of the Committee as approved by the Board. References in
this Plan to the “Administrator” shall mean the Board unless administration is
delegated to a Committee or subcommittee, in which case references in this Plan
to the Administrator shall thereafter be to the Committee or subcommittee.

(b). It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan;
provided, however, that the Administrator may delegate to such employees or
other persons as it determines such ministerial tasks as it deems appropriate.
The Administrator shall have the power to interpret the Plan and the terms of
the options and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. The Administrator at its option may utilize the services
of an agent to assist in the administration of the Plan including establishing
and maintaining an individual securities account under the Plan for each
Participant. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Administrator under the
Plan.

(c). All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may, with the approval of the Board, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons. No member of the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the options, and all members of the Board shall be fully protected
by the Company in respect to any such action, determination, or interpretation.

15. Transferability.

Any option to purchase shares of Common Stock under the Plan will be exercisable
during the Participant’s lifetime only by him or her and may not be sold,
pledged, assigned or transferred in any manner. In the event any Participant
violates or attempts to violate the terms of this Section 15, as determined by
the Administrator in its sole discretion, any option granted to the Participant
under this Plan may be terminated by the Company and, upon the return to the
Participant of the payroll deductions previously credited to the Participant’s
account during the applicable Purchase Period, without interest, all of the
Participant’s rights under the Plan will terminate.

16. Use of Funds.

All payroll deductions received or held by the Company under the Plan may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions.

 

7



--------------------------------------------------------------------------------

17. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale or Stock Sale.

(a). Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock which have
been authorized for issuance under the Plan but not yet placed under option, the
maximum number of shares each Participant may purchase in each Offering Period
and Purchase Period (pursuant to Section 7), as well as the price per share and
the number of shares of Common Stock covered by each option under the Plan which
has not yet been exercised shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of shares of
Common Stock effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Administrator, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.

(b). Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Periods and related Purchase Periods
then in progress shall be shortened by setting a new Purchase Date (the “New
Purchase Date”), and shall terminate immediately prior to the consummation of
such proposed dissolution or liquidation, unless provided otherwise by the
Administrator. The New Purchase Date shall be before the effective date of the
Company’s proposed dissolution or liquidation. The Administrator shall notify
each Participant in writing, at least ten (10) business days prior to the New
Purchase Date, that the Purchase Date for the Participant’s option has been
changed to the New Purchase Date and that the Participant’s option shall be
exercised automatically on the New Purchase Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.

(c). Merger or Asset Sale or Stock Sale. In the event (i) of a proposed sale of
all or substantially all of the assets of the Company, (ii) any one person, or
more than one person acting as a group (“Person”), acquires ownership of the
stock of the Company that, together with the stock held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company, other than the acquisition of additional stock by any one
Person, who is considered to own more than fifty percent (50%) of the total
voting power of the stock of the Company, or (iii) the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, any Purchase Periods
then in progress shall be shortened by setting a New Purchase Date and any
Offering Periods then in progress shall end on the New Purchase Date. The New
Purchase Date shall be before the effective date of the Company’s proposed sale
or merger. The Administrator shall notify each Participant in writing, at least
ten (10) business days prior to the New Purchase Date, that the Purchase Date
for the Participant’s option has been changed to the New Purchase Date and that
the Participant’s option shall be exercised automatically on the New Purchase
Date, unless prior to such date the Participant has withdrawn from the Offering
Period as provided in Section 10 hereof.

18. Amendment or Termination.

(a). The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 17 hereof, no such termination shall affect
options previously granted, provided that an Offering Period may be terminated
by the Board if the Board determines that the termination of the Offering Period
or the Plan is in the best interests of the Company and its stockholders. Except
as provided in Section 17 hereof and this Section 18, no amendment may make any
change in any option theretofore granted which adversely affects the rights of
any Participant without the consent of such Participant. To the extent necessary
to comply with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule), the Company shall
obtain stockholder approval of any amendment in such a manner and to such a
degree as required.

(b). Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods and Purchase Periods, limit the
frequency with which a Participant may make changes to his or her payroll
deduction rate and/or the number of changes a Participant may make to his or her
payroll deduction rate during an Offering Period and/or

 

8



--------------------------------------------------------------------------------

Purchase Period, establish the exchange ratio applicable to amounts withheld in
a currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan.

(c). In the event the Board determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, subject to the
limitations of Section 423 of the Code, the Board may in its discretion and, to
the extent necessary or desirable, modify or amend the Plan to reduce or
eliminate such accounting consequence by taking such actions as it deems
necessary or advisable, which actions may include, but are not limited to:

(i). altering the Purchase Price for any Offering Period, including an Offering
Period in progress at the time of the change in Purchase Price;

(ii). shortening any Offering Period so that the Offering Period ends on a new
Purchase Date, including an Offering Period in progress at the time of the
Administrator’s action; and

(iii). allocating shares on a pro rata basis in as uniform a manner as shall be
practicable and as it shall determine in its sole discretion to be equitable
among all Participants exercising options on the effected Purchase Date.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan Participants.

19. Notices.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

20. Conditions to Issuance of Shares.

The Company shall not be required to issue or deliver any certificate or
certificates for shares of Common Stock purchased upon the exercise of options
prior to fulfillment of all the following conditions:

(a). The admission of such shares to listing on all stock exchanges, if any, on
which the Common Stock is then listed; and

(b). The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; and

(c). The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and

(d). The payment to the Company of all amounts which it is required to withhold
under federal, state or local law upon exercise of the option; and

(e). The lapse of such reasonable period of time following the exercise of the
option as the Administrator may from time to time establish for reasons of
administrative convenience.

21. Effective Date and Term of Plan.

The Board adopted the Plan on the Adoption Date, subject to its approval by the
Company’s stockholders at the Company’s annual meeting in 2016. Subject to such
approval, the Plan will become effective on the date of the

 

9



--------------------------------------------------------------------------------

Company’s annual meeting in 2016. The Plan shall be deemed to be approved by the
Company’s stockholders if it receives the affirmative vote of the holders of a
majority of the shares of stock of the Company in accordance with applicable law
and the applicable provisions of the Company’s bylaws. Subject to approval by
the stockholders of the Company in accordance with this Section 21, the Plan
shall be in effect until June 4, 2023, which is the tenth (10th) anniversary of
the date of the initial adoption of the Plan (prior to its amendment and
restatement) by the Board, unless sooner terminated under Section 18 hereof.

22. Automatic Transfer to Low Price Offering Period.

To the extent permitted by any applicable laws, regulations, or stock exchange
rules, if the Fair Market Value of the Common Stock on any Purchase Date in an
Offering Period is lower than the Fair Market Value of the Common Stock on the
Enrollment Date of such Offering Period, then following the exercise of the
option by all Participants in such Offering Period on such Purchase Date
(i) such Offering Period will automatically terminate, and (ii) all Participants
in such terminated Offering Period shall be automatically enrolled in the
Offering Period that begins on the first Trading Day that follows such Purchase
Date in the terminated Offering Period in accordance with each such
Participant’s payroll deduction elections as indicated on the last subscription
agreement the Participant properly completed and submitted to the Company’s
payroll department in accordance with the requirements of the Plan.

23. Equal Rights and Privileges.

All Eligible Employees of the Company (or of any Designated Subsidiary) will
have equal rights and privileges under this Plan so that this Plan qualifies as
an “employee stock purchase plan” within the meaning of Section 423 of the Code
and the applicable Treasury Regulations thereunder. Any provision of this Plan
that is inconsistent with Section 423 of the Code or applicable Treasury
Regulations will, without further act or amendment by the Company, the Board or
the Administrator, be reformed to comply with the equal rights and privileges
requirement of Section 423 of the Code or applicable Treasury regulations.

24. Section 409A.

The options to purchase shares of Common Stock under the Plan are not intended
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code. However, if at any time the Administrator determines
that the options may be subject to Section 409A of the Code, notwithstanding
anything in the Plan to the contrary, the Administrator shall have the right, in
its sole discretion, to amend the Plan and any outstanding options as it may
determine is necessary or desirable either to exempt the options from the
application of Section 409A of the Code or to cause the options to comply with
the requirements of Section 409A of the Code.

25. No Employment Rights.

Nothing in the Plan shall be construed to give any person (including any
Eligible Employee or Participant) the right to remain in the employ of the
Company, a Parent or a Subsidiary or to affect the right of the Company, any
Parent or any Subsidiary to terminate the employment of any person (including
any Eligible Employee or Participant) at any time, with or without cause.

26. Notice of Disposition of Shares.

Each Participant shall give prompt notice to the Company of any disposition or
other transfer of any shares of stock purchased upon exercise of an option under
the Plan if such disposition or transfer is made: (a) within two (2) years from
the Enrollment Date of the Offering Period in which the shares were purchased or
(b) within one (1) year after the Purchase Date on which such shares were
purchased. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by the Participant in such disposition or
other transfer.

27. Governing Law.

The validity and enforceability of this Plan shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to otherwise
governing principles of conflicts of law.

 

10